Citation Nr: 1745643	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  15-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, claimed as due to exposure to herbicide.

2.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or housebound status.


REPRESENTATION

Appellant represented by:	Charles Shaw, Accredited Agent 


WITNESS AT HEARING ON APPEAL

The Veteran's representative, on his behalf



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963, and from August 1963 to August 1991.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Given the Veteran's physical condition, his representative testified on behalf of the Veteran during an August 2017 hearing.  A transcript of that hearing is in the record before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The evidence shows that the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and is presumed to have been exposed during such service to an herbicide agent.  

2.  The evidence shows that it is at least as likely as not that the Veteran has atypical Parkinson's disease.

3.  The evidence demonstrates that the Veteran's service-connected atypical Parkinson's disease renders him in need of the regular aid and attendance of another person.

CONCLUSIONS OF LAW

1.  Atypical Parkinson's disease was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for SMC based on the need for the regular aid and attendance of another person are met.  38 U.S.C.A. §§ 1114(l), (s), 5107 (West 2015); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including Parkinson's disease, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

The record establishes that the Veteran served in Vietnam.  The question for the Board is whether he has Parkinson's disease.  

VA treatment records dated during the appeal period include diagnoses or findings of Parkinson's plus, atypical Parkinson's disease, Shy-Drager/multi-system atrophy, multi-system atrophy and cortico-basal degeneration.  A March 2014 treatment report from the physician who was the Veteran's primary care manager at Evans Army Community Hospital period relates that the Veteran had Parkinsonism.  

The record includes the report of a March 2014 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, written by a neurologist at Evans Army Community Hospital.  The diagnosis was multiple system atrophy - Parkinson type (atypical Parkinson's), old name Shy Drager syndrome.  

The record also includes the report of a July 2014 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, completed by Dr. Brain Grabert.  Dr. Grabert relates that the Veteran had a diagnosis of multi-symptom atrophy - atypical Parkinson's disease.

A June 2017 VA medical opinion relates that there appeared to be a question regarding the diagnosis of Parkinson's disease.  The opinion reviews the medical evidence in detail.  In September 2012, the Veteran blacked out and hit another car and went to the ER.  Following this accident but based on previous symptoms, his primary care physician diagnosed him with Parkinson's disease and referred him to see a Neurologist in the community (Dr. Grabert).  Since that time, along with the diagnosis of Parkinson's disease, there had been a variety of other diagnoses, to include Shy-Drager syndrome, Parkinson's Plus, Atypical Parkinson's, Parkinsonism, Multi-System Atrophy and Creutzfeldt-Jakob disease.

The VA examiner wrote that it was not as likely as not that the Veteran had typical Parkinson's disease.  From available records it appeared his presentation was atypical from the beginning and certainly by end-stage he had severe loss of multiple systems such as speech, strength and motor capacity (with myoclonus and fasciculations) and severe bradykinesia.  There were patterns with Parkinson's which were predominantly bradykinetic but he had other features to include an action tremor rather than a resting tremor, loss of speech, autonomic nervous system problems such as orthostatic hypotension and urinary incontinence and later motor findings to include the myoclonus and fasciculations.  The examiner concluded that multisystem atrophy or another form of Parkinson's plus was the most likely diagnosis. 

During the hearing, the Veteran's representative argued that the Veteran's diagnosis of atypical Parkinson's disease was, nevertheless, a diagnosis of Parkinson's.  The representative also argued that the evidence in favor of the claim was at least in equipoise.  The representative stated that reports he had submitted showed that exposure to Agent Orange caused legions in the brain that resulted in Parkinson's disease, atypical Parkinson's disease or Shy-Drager, or a Parkinsonian kind of illness as observed by symptoms.  

The Board concludes that the foregoing evidence supports a grant of service connection.  The Board finds that the March 2014 diagnosis of multiple system atrophy - Parkinson type (atypical Parkinson's), old name Shy Drager syndrome, and the July 2014 diagnosis of atypical Parkinson's disease satisfy the requirement for current Parkinson's disease.  Even with the other diagnoses of record, these diagnoses show that it is at least as likely as not that the Veteran does have atypical Parkinson's disease.  

SMC

SMC at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes with visual acuity of 5/200 or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The Veteran has not argued, and the evidence does not otherwise establish, that he is blind or suffered the loss of use of a hand or foot due to service-connected disability.  His claim, therefore, turns on whether he is bedridden or requires aid and attendance due solely to his service-connected disabilities. 

The report of the March 2014 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance relates that the Veteran required assisted living for dressing, bathing, transferring - most ADLs.  The Veteran was unable to feed himself, button clothing, shave or brush teeth.  He needed assistance for urination/defecation and bathing.  The Veteran's wife had to bring a urinal to the Veteran and hold it in place.  By providing no other diagnosis, the report indicates that the multiple system atrophy - Parkinson type (atypical Parkinson's), old name Shy Drager syndrome, was responsible for the Veteran's particular need for assistance of another person.

The report of the July 2014 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance relates that the Veteran needed full assistance with bathing and the bathroom.  The Veteran needed help with sorting and setting up medications, and occasionally with clothing.  The Veteran could not feed himself, brush his teeth or wipe himself.  By providing no other diagnosis, the report indicates that multi-symptom atrophy - atypical Parkinson's disease, was responsible for the Veteran's particular need for assistance of another person.  

These report show that the Veteran's now service-connected atypical Parkinson's disease renders him unable to keep himself ordinarily clean and presentable, feed himself, or attend to the wants of nature.  38 C.F.R. § 3.352(a).  As a result, the Veteran is entitled to SMC based on the need for the regular aid and attendance of another person.

The grant of SMC at the aid and attendance rate renders the question of entitlement to SMC on account of being housebound moot as it is the greater benefit.  See 38 U.S.C.A. § 1114.


ORDER

Entitlement to service connection for Parkinson's disease, claimed as due to exposure to herbicide, is granted.

Entitlement to SMC based on the need for the regular aid and attendance of another person is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


